HOUSTON, Justice
(concurring in the result).
National Security knew that the named insured had no legal title to the building and the land from the moment the policy was issued, because Aidalu B. Ford was the mortgagee of the property and therefore had legal title. Alabama Code 1975, § 35-10-5.
I would hold that the policy is ambiguous, because National Security certainly did not issue a policy and receive a premium while intending that it would have no liability under that policy, or I would certainly hope that it would not.